Exhibit 10.1

LOGO [g86380img.jpg]

                    , 2007

[Executive Name]

[Executive Address]

Dear                     :

We are pleased to offer you the benefits outlined in this letter agreement (this
“Agreement”) in connection with your continuing service as an officer of Encore
Capital Group, Inc. (the “Company”) or one of its subsidiaries.

Notwithstanding any benefit provided to you in this Agreement, your employment
with the Company remains “at will.” This means that either you or the Company
may terminate your employment at any time and for any reason, with or without
notice or cause. The Company also has the right to change at-will the
compensation, benefits, duties, assignments or responsibilities of your
position. While you are being offered certain benefits payable in the future,
nothing in this Agreement may be construed as guaranteeing employment of any
length or changing the “at will” nature of your employment.

The Company hereby agrees to provide the following benefits on the terms and
conditions set forth in this Agreement:

 

1. Termination Without Cause. In the event your employment is terminated without
Cause following the date of this Agreement, upon your execution and delivery of
a General Release and Waiver of Claims in substantially the form attached as
Exhibit A hereto, within the time period set forth therein (but in no event
later than forty-five (45) days after your termination date), the Company will
pay you an amount equal to                                         
                    , less applicable taxes and withholdings. Subject to
Section 3 below, all such amounts owed to you will be paid in equal increments
in accordance with to the Company’s then-current regular payroll schedule.

For purposes of this Agreement, “Cause” is defined as (i) your failure to adhere
to any written policy of the Company that is legal and generally applicable to
employees of the Company; (ii) your failure to substantially perform your
duties, which failure amounts to a repeated and consistent neglect of your
duties; (iii) the appropriation (or attempted appropriation) of a material
business opportunity of the Company, including attempting to secure or securing
any personal profit in connection with any transaction entered into on behalf of
the Company; (iv) the misappropriation (or attempted misappropriation) of any of
the Company’s funds or property; (v) the conviction of, or the entering of a
guilty plea or plea of no contest, with respect to a felony, the equivalent
thereof, a crime of moral turpitude or any other crime with respect to which
imprisonment is a possible punishment; (vi) conduct materially injurious to the
Company’s reputation or business; or (vii) willful misconduct.

 

2. Resignation for Good Reason. In the event you resign your employment for Good
Reason following the date of this Agreement, upon your execution and delivery of
the General Release and Waiver of Claims in substantially the form attached as
Exhibit A hereto, within the time period set forth therein (but in no event
later than forty-five (45) days after your termination date), the Company will
pay you an amount equal to                                         
                    , less applicable taxes and withholdings. Subject to
Section 3 below, all such amounts owed to you will be paid in equal increments
in accordance with the Company’s then-current regular payroll schedule.



--------------------------------------------------------------------------------

For purposes of this Agreement, a “Good Reason” is defined as any of the
following reasons: (i) a material reduction in your base compensation; (ii) a
material reduction in your authority, duties or responsibilities; (iii) a
material reduction in the authority, duties or responsibilities of the person to
whom you report; (iv) a material reduction in the budget over which you retain
authority; or (v) a material change in the location at which your provide
services for the Company (which is defined as any relocation by the Company of
your employment to a location that is more than thirty-five (35) miles from your
present office location and is more than thirty-five (35) miles from your
primary residence at the time of such relocation, without your consent). To be
eligible to receive the benefits set forth in this Section, (x) you must provide
written notice of the “Good Reason” condition to the Company within ninety
(90) days after the initial existence of such condition, (y) the Company must
not have cured such condition within thirty (30) days of receipt of your written
notice or it must have stated unequivocally in writing that it does not intend
to attempt to cure such condition; and (z) you resign from employment within
twelve (12) months following the end of the period within which the Company was
entitled to remedy the condition constituting Good Reason but failed to do so.

 

3. Compliance with Code Section 409A. Compensation and benefits payable under
the Agreement, to the extent of payments made from the date of your termination
through March 15th of the calendar year following such termination, are intended
to constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations and thus payable pursuant to the “short-term deferral” rule
set forth in Section 1.409A-1(b)(4) of the Treasury Regulations; to the extent
such payments are made following said March 15th, they are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations made upon an involuntary termination from service and
payable pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to
the maximum extent permitted by said provision, with any excess amount being
regarded as subject to the distribution requirements of Section 409A(a)(2)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”), including, without
limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code that payment
to you be delayed until the first regular payroll date which occurs more than 6
months after separation from service if you are a “specified employee” within
the meaning of the aforesaid section of the Code at the time of such separation
from service, with the first of such payments including all payments which would
have been made during the period of such delay without regard thereto and
without interest.

 

4. Prorated Bonus. If, as of the date of your termination, you are eligible for
a bonus under the Company’s bonus programs then in place, and you have been
terminated without Cause or have resigned for Good Reason, you will receive [the
prorated bonus earned by you through your termination date/your target annual
bonus for the year in which your termination occurs] if and when bonuses are
paid to employees under any such bonus program. It is intended that any bonus
payments made under this Agreement will not be deferred compensation within the
meaning of Section 409A of the Internal Revenue Code of 1986 (the “Code”).
Accordingly, any bonus amount will be paid out within two and one-half (2 1/2)
months of the end of the calendar year in which the bonus was earned and vested
within the meaning of Section 409A.

 

5. Continued Cooperation. Both during and after your employment with the Company
or any of its subsidiaries, you will cooperate with all outstanding legal and
administrative matters, issues that you have been involved with during your
employment and other transition matters. This obligation includes, but is not
limited to, spending adequate time for preparation to testify or give
depositions, and cooperating with the Company or its attorneys in gathering
information regarding any legal or investigative matter.



--------------------------------------------------------------------------------

6. Restrictive Covenants.

(a) Non-Solicitation. You agree that for the one (1) year period commencing on
and following the date of termination of your employment, you will not directly
or indirectly (i) solicit or encourage the solicitation of any person who was an
employee of the Company or any Subsidiary at any time on or after the date of
termination (unless more than six (6) months shall have elapsed between the last
day of such person’s employment by the Company or any of its subsidiaries and
the first date of such solicitation) or (ii) induce or attempt to induce any
employee of the Company or any of its subsidiaries to leave the employ thereof
or in any way interfere with the relationship between the Company or any of its
subsidiaries and any employee thereof.

(b) Non-Disparagement. You agree (whether during or after your employment with
the Company) not to issue, circulate, publish or make any false or disparaging
statements, remarks or rumors about the Company or the officers or directors of
the Company other than to the extent reasonably necessary in order to (i) assert
a bona fide claim against the Company arising out of your employment with the
Company, or (ii) respond in a truthful and appropriate manner to any legal
process or give truthful and appropriate testimony in a legal, administrative or
regulatory proceeding.

(c) Remedies Upon Breach. If you breach the provisions of Section 6(a) or (b),
the Company shall have the right to have such restrictive covenants specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
of such restrictive covenants would cause irreparable injury to the Company and
that money damages would not provide an adequate remedy for such injury.
Accordingly, the Company shall be entitled to injunctive relief to enforce the
terms of such restrictive covenants and to restrain you from any violation
thereof. The rights and remedies set forth in this Section 6(c) shall be
independent of all other others rights and remedies available to the Company for
a breach of such restrictive covenants, and shall be severally enforceable from,
in addition to, and not in lieu of, any other rights and remedies available at
law or in equity.

 

7. Full Settlement. In the event you are owed separation benefits as a result of
the terms of this Agreement, the Company’s obligation to make any such payments
shall be in full settlement of all other severance payments that may be owed to
you under any other severance or employment related agreement between you and
the Company. The Company’s obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment defense or other claim, right or action which
the Company may have against you or others. In no event shall you be obligated
to seek other employment or take other action by way of mitigation of the
amounts payable to you under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not you obtain other employment.

 

8. Employment with Subsidiaries. Employment with the Company for purposes of
this Agreement shall include employment with any subsidiary of the Company.

 

9. Successors. This Agreement shall not be terminated by any reorganization,
merger or consolidation involving the Company (each, a “Business Combination”).
In the event of any Business Combination, the provisions of this Agreement shall
be binding upon the person resulting from such Business Combination (the
“Surviving Person”), and the Surviving Person shall be treated as the Company
hereunder.

 

10. Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
shall die while any amounts would be payable to you hereunder had you continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to such person or persons appointed
in writing by you to receive such amounts or, if no person is so appointed, to
your estate.



--------------------------------------------------------------------------------

11. Notice. For purposes of this Agreement all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given (1) on the date of delivery if delivered personally or by
facsimile upon confirmation of receipt, (2) on the first business day following
the date of dispatch if delivered by a recognized next-day courier service or
(3) five days after deposit in the United States mail, certified and return
receipt requested, postage prepaid. All such notices and communications shall be
delivered as set forth below.

If to you: To the home address last appearing in the Company’s records.

If to the Company:

Encore Capital Group, Inc.

8875 Aero Drive, Suite 200

San Diego, California 92123

Attn: General Counsel

 

12. Survival. The respective obligations and benefits afforded to the Company
and you as provided in Sections 1 and 2 (to the extent that payments or benefits
are owed as a result of a termination of employment that occurs during the term
of this Agreement) and Section 6 of this Agreement shall survive the termination
of this Agreement.

 

13. Dispute Resolution. You and the Company agree that any controversy or claim
arising out of or relating to this Agreement (as amended) (other than a
controversy under Section 6 of this Agreement), or the breach thereof, shall be
settled by arbitration administered by the American Arbitration Association
(“AAA”) in accordance with its Employment Arbitration Rules then in effect.
Venue for any arbitration pursuant to this Agreement will lie in the County of
San Diego, California. One of the arbitrators shall be appointed by the Company,
one shall be appointed by you and the third shall be appointed by the first two
arbitrators. If the first two arbitrators cannot agree on the third arbitrator
within 30 days following the appointment of the second arbitrator, then the
third arbitrator shall be appointed by AAA. All three arbitrators shall be
experienced in the resolution of disputes under employment agreements for senior
executives of major corporations. Any award entered by the arbitrators shall be
final, binding and non-appealable and judgment may be entered thereon by either
party in accordance with applicable law in any court of competent jurisdiction.
This arbitration provision shall be specifically enforceable. The arbitrators
shall have no authority to modify any provision of this Agreement or to award a
remedy for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of this Agreement. Each party shall be responsible
for its own expenses relating to the conduct of the arbitration (including
reasonable attorneys’ fees and expenses). The Company shall pay the fees of the
AAA and the arbitrators, if applicable.

 

14. Prior Agreements Superseded. This Agreement shall supersede and replace in
its entirety any other oral or written agreement, arrangement or award provided
to you by the Company or any of its subsidiaries with respect to the subject
matter hereof.

 

15. Amendment. Neither you or the Company may alter or amend this Agreement
without a document signed by you and the President of the Company.

 

16. Governing Law; Consent to Jurisdiction. All disputes arising under this
Agreement will be governed by, and interpreted in accordance with, the laws of
the State of California, without regard to its conflict of law provisions. Any
action to enforce this Agreement (other than an action which must be brought by
arbitration pursuant to Section 13) must be brought in, and you and the Company
hereby consent to the jurisdiction of, the County of San Diego, California. Both
you and the Company hereby waive the right to claim that any such court is an
inconvenient forum for the resolution of any such action.



--------------------------------------------------------------------------------

17. Headings. The section and subsection headings contained in this Agreement
are used solely for convenience of reference and shall not affect the meaning or
interpretation of this Agreement or of any term or provision hereof.

 

Sincerely,   J. Brandon Black President and Chief Executive Officer

 

AGREED AND ACCEPTED:               (Signature of Executive)     (Date Signed)



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AND WAIVER OF CLAIMS

TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:

1.                      (the “Executive”), on his or her own behalf and on
behalf of his or her descendants, dependents, heirs, executors and
administrators and permitted assigns, past and present, in consideration for the
amounts payable to the undersigned under that letter agreement dated as of
                     (the “Agreement”) between Executive and Encore Capital
Group, Inc. (the “Company”), does hereby agree not to bring any claim or pursue
any litigation (or file any charge or otherwise correspond with any Federal,
state or local administrative agency) against, and waives, releases and
discharges the Company, and its respective assigns, affiliates, subsidiaries,
parents, predecessors and successors, and the past and present stockholders,
employees, officers, directors, members, managers, representatives and agents or
any of them (collectively, the “Company Group”), from any and all claims,
demands, rights, judgments, defenses, actions, charges or causes of action
whatsoever, of any and every kind and description, whether known or unknown,
accrued or not accrued, that Executive ever had, now has or shall or may have or
assert as of the date of this General Release and Waiver of Claims against any
of them, including, without limiting the generality of the foregoing, any
claims, demands, rights, judgments, defenses, actions, charges or causes of
action related to employment or termination of employment or that arise out of
or relate in any way to the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended, the Older Workers Benefit Protection Act, Title VII of the
Civil Rights Act of 1964, as amended, and other Federal, state and local laws
relating to discrimination on the basis of age, sex or other protected class,
all claims under Federal, state or local laws for express or implied breach of
contract, wrongful discharge, defamation, intentional infliction of emotional
distress, and any related claims for attorneys’ fees and costs; provided,
however, that nothing herein shall release any member of the Company Group from
any of its obligations under the Agreement or any rights to indemnification
under any charter or by-laws (or similar documents) of any member of the Company
Group. The Executive further agrees that this General Release and Waiver of
Claims may be pleaded as a full defense to any action, suit or other proceeding
covered by the terms hereof which is or may be initiated, prosecuted or
maintained by the Executive, his or her heirs or assigns. Notwithstanding the
foregoing, the Executive understands and confirms that he is executing this
General Release and Waiver of Claims voluntarily and knowingly, and that the
same shall not affect the Executive’s right to claim otherwise under ADEA. In
addition, the Executive shall not be precluded by this General Release and
Waiver of Claims from filing a charge with any relevant federal, state or local
administrative agency, but the Executive agrees not to participate in, and
agrees to waive his or her rights with respect to any monetary or other
financial relief arising from any such administrative proceeding.

2. Notwithstanding anything herein to the contrary, Executive does not release
any claims that the law does not permit Executive to release, including, without
limitation, claims under the Family Medical Leave Act, the Fair Labor Standards
Act, California Workers’ Compensation, California Family Rights Act, and
Division 3, Article 2 of the California Labor Code (including indemnification
rights).



--------------------------------------------------------------------------------

3. The Company, on its own behalf and on behalf of the Company Group, does
hereby agree not to bring any claim or pursue any litigation (or file any charge
or otherwise correspond with any federal, state or local administrative agency)
against, and waives, releases and discharges Executive and his or her heirs,
successors and assigns, descendants, dependents, executors and administrators,
past and present, and any of his or her affiliates and each of them
(collectively, the “Executive Releasees”) from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that any person or entity of the Company Group ever had, now has or
shall or may have or assert as of the date of this General Release and Waiver of
Claims against any of them, based on facts known to any executive officer of the
Company as of the date of this General Release and Waiver of Claims (other than
the Executive), including specifically, but not exclusively and without limiting
the generality of the foregoing, any and all claims, demands, agreements,
obligations and causes of action arising out of or in any way connected with any
transaction, occurrence, act or omission related to Executive’s employment by
the Company or any of its subsidiaries or the termination of that employment;
provided, however, that nothing herein shall release the Executive Releasees
from any obligations arising out of or related in any way to Executive’s
obligations under the Agreement, the Confidentiality Agreement (as defined in
the Agreement) or any agreement governing the terms of any equity award granted
to the Executive or impair the right or ability of the Company to enforce the
terms thereof.

4. In furtherance of their respective agreements set forth above, each of the
Executive and the Company hereby expressly waives and relinquishes any and all
rights under any applicable statute, doctrine or principle of law restricting
the right of any person to release claims which such person does not know or
suspect to exist at the time of executing a release, which claims, if known, may
have materially affected such person’s decision to give such a release. In
connection with such waiver and relinquishment, each of the Executive and the
Company acknowledges that it is aware that it may hereafter discover claims
presently unknown or unsuspected, or facts in addition to or different from
those which it now knows or believes to be true, with respect to the matters
released herein. Nevertheless, it is the intention of each of the Executive and
the Company to fully, finally and forever release all such matters, and all
claims relative thereto which now exist, may exist or theretofore have existed,
as specifically provided herein. The parties hereto acknowledge and agree that
this waiver shall be an essential and material term of the release contained
above. In addition, and not by way of limitation to the foregoing, each of the
Executive and the Company fully understands and knowingly and expressly waives
its rights and benefits under Section 1542 of the California Civil Code or under
any similar provision of law. Section 1542 of the California Civil Code states
that:



--------------------------------------------------------------------------------

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE [EMPLOYEE] DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH [THE COMPANY].

Nothing in this paragraph is intended to expand the scope of the release as
specified herein.

5. This General Release and Waiver of Claims shall be governed by and construed
in accordance with the laws of the State of California, without regard to its
conflict of law provisions.

6. To the extent that the Executive is forty (40) years of age or older, this
paragraph shall apply. Executive acknowledges that Executive is waiving and
releasing any rights he or she may have under the ADEA and that this General
Release and Waiver of Claims is entered into knowingly and voluntarily.
Executive acknowledges that this General Release and Waiver of Claims does not
apply to any rights or claims that may arise under the ADEA after the date of
this General Release and Waiver of Claims. Executive acknowledges that the
consideration given for this General Release and Waiver of Claims is in addition
to anything of value to which Executive was already entitled. Executive further
acknowledges that Executive has been advised by this writing as required by the
ADEA that:

(a) Executive has the right to and is advised to consult with an attorney prior
to executing this General Release and Waiver of Claims;

(b) Executive has up to twenty-one (21) days within which to consider this
General Release and Waiver of Claims (although Executive may choose to execute
this General Release and Waiver of Claims earlier);

(c) Executive has seven (7) days following the execution of this General Release
and Waiver of Claims to revoke; and

(d) This General Release and Waiver of Claims and Executive’s right to receive
payments or other benefits payable by the Company pursuant to the Agreement
shall not be effective until the revocation period has expired.

In order to cancel or revoke this General Release and Waiver of Claims,
Executive must deliver to the General Counsel of the Company written notice
stating that the Executive is canceling or revoking this General Release and
Waiver of Claims. If this General Release and Waiver of Claims is timely
cancelled or revoked, none of the provisions of this General Release and Waiver
of Claims shall be effective or enforceable and the Company shall not be
obligated to make the payments to the Executive under the Agreement or to
provide the Executive with the other benefits described in this General Release
and Waiver of Claims, and all contracts and provisions modified, relinquished or
rescinded hereunder shall be reinstated to the extent in effect immediately
prior hereto.



--------------------------------------------------------------------------------

7. Each of the Executive and the Company acknowledge that they have entered into
this General Release and Waiver of Claims knowingly and willingly and has had
ample opportunity to consider the terms and provisions of this General Release.

IN WITNESS WHEREOF, the parties hereto have caused this General Release and
Waiver of Claims to be executed on this          day of                     ,
20    .

 

   (Executive’s Signature)

 

ENCORE CAPITAL GROUP, INC. By:     Name:     Title:    